Brown, J.
(concurring). I have no major substantive disagreement with the majority’s carefully crafted analysis of the circumstances presented here. I do, however, think that in the course of the legitimate “threshold” inquiry,1 when the totality of the circumstances are viewed in the light of reasonableness, there was probable cause to arrest the defendant either prior to or immediately after the patfrisk. See Commonwealth v. Vyno-rius, 369 Mass. 17, 23 (1975). See ante at note 9. The analysis *652of circumstances such as those presented here, in my view, turns on the type of crime under investigation — here, a person suspected of having broken into a home.
Although I do not factor in the so-called high-crime area in my analysis, I do rely on the report of a recent (one hour earlier) burglary in the vicinity and the location (i.e., an area well known for burglaries) of the defendant at 1:30 a.m.,2 and his quick reversal of his direction of travel; his attempt to evade the officer and conceal a flashlight, see Commonwealth v. Rivera, 27 Mass. App. Ct. 41, 44 (1989); and his having been implicated in, and convicted of, past burglaries. Contrast Commonwealth v. Martin, 457 Mass. 14, 20-21 (2010), where the Supreme Judicial Court opined that more than merely being out and about was required to seize or search a person.
If I am correct, no further inquiry into the officer’s actions is necessary.3 “I concur in the result, however, because the Commonwealth does not argue here (nor did it argue below) that there was probable cause to arrest the defendant. See Commonwealth v. Bettencourt, 447 Mass. 631, 633-634 (2006) (arguments not raised by Commonwealth in connection with motion to suppress at trial level will not be considered on appeal as basis for reversal of decision allowing defendant’s motion).” (Footnote omitted.) Commonwealth v. Griffin, ante 124, 131 (2011) (Wolohojian, J., concurring).
In sum, I believe Commonwealth v. Johnson, 6 Mass. App. Ct. 944, 945-946 (1978), and Commonwealth v. Santiago, 53 Mass. App. Ct. 567, 571 (2002), provide the relevant factual scenarios and articulate controlling legal principles.

 In passing, I note that the officer possessed reasonable suspicion of criminal activity (burglary of the O’Toole residence) that justified the stop. As to the patfrisk, given the crime under investigation (unarmed burglary), the hour, and the fact that Sergeant Kelly was alone when he first encountered the suspect, the facts tend to support the propriety of a patfrisk. See Commonwealth v. Vesna San, 63 Mass. App. Ct. 189, 192-193 (2005).


 The officer certainly could factor into his evaluation of the circumstances the time of night “in a vicinity where breaks had occurred.” Commonwealth v. Matthews, 355 Mass. 378, 381 (1969).


 I note the consent to search is controlled by Commonwealth v. Cantalupo, 380 Mass. 173, 179 (1980).